DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the flip-flops" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art evaluation, the Examiner assumes claim 7 to depend on claim 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barde et al. (US 6,166,515).
Regarding claim 1, Sakamoto discloses a data processing device based on a programmable logic device, comprising: at least one function circuit configured to process input data; (Column 1, lines 6-12, solar generators on a satellite that are part of powering the satellite where it is obvious to one of ordinary skill in the art that the solar generators would be part of any circuit that processes data for transmission because satellites receive, process, and transmit data and the generators provide the circuit that processes data the power to do so)	and at least one current smoothing circuit, each of the at least one current smoothing circuit corresponding to one of the at least one function circuit, and configured to smooth a current change of the programmable logic device caused when (Column 2, lines 61-67, solar generator goes in and out of service and subsequently discharge modules constituting current generators with a smoothing capacitor used to deliver power in steps).
Regarding claim 2, Barde discloses wherein the at least one current smoothing circuit comprises: a control circuit configured to generate a driving signal based on a switching manner of the function circuit corresponding to the current smoothing circuit; and a redundant circuit configured to operate according to the driving signal to smooth the current change (Column 2, lines 61-67, as the solar generator goes in and out of service, the discharge modules can deliver current/power in stepped operation as redundant units).
Regarding claim 13, similar reasoning as discussed in claim 1 is applied.
Regarding claim 14, Barde discloses a method for driving a data processing device based on a programmable logic device, comprising: providing the data processing device, wherein the data processing device comprises: at least one function circuit configured to process input data; (Column 1, lines 6-12, solar generators on a satellite that are part of powering the satellite where it is obvious to one of ordinary skill in the art that the solar generators would be part of any circuit that processes data for transmission because satellites receive, process, and transmit data and the generators provide the circuit that processes data the power to do so)	and at least one current smoothing circuit, each corresponding to one of the at least one function circuit, the at least one current smoothing circuit being configured to (Column 2, lines 61-67, solar generator goes in and out of service and subsequently discharge modules constituting current generators with a smoothing capacitor used to deliver power in steps)	determining, among the at least one function circuit, a to-be-switched function circuit and a switching manner thereof; (Column 4, lines 37-51, using switches to control the supply of current with the solar generator and discharge modules)	and smoothing, by the current smoothing circuit corresponding to the to-be-switched function circuit, a current change of the programmable logic device caused when the function circuit is switched between on and off (Column 2, lines 61-67, smoothing capacitor used to deliver power).
Regarding claim 19, similar reasoning as discussed in claim 2 is applied.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barde et al. (US 6,166,515) in view of Date et al. (US 2005/0231241 A1).
Regarding claim 4, Barde discloses all limitations as discussed in claim 1.	Barde does not clearly disclose wherein a number of flip-flops in the redundant circuit is smaller than a number of flip-flops in the corresponding function circuit.	Date discloses a current driver with 6 flip-flops and an additional redundant set (Paragraph 0298).	Date’s greater number of flip-flops compared to a redundant set for a current driver would have been recognized by one of ordinary skill in the art to be applicable to the solar generator and redundant discharge modules of Barde and the results would 
Regarding claim 5, Date discloses wherein the number of flip-flops in the redundant circuit is 1/N of the number of flip-flops in the corresponding function circuit, where N is a positive integer (Paragraph 0298, 1/6).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barde et al. (US 6,166,515) in view of Trunta et al. (US 20180278323 A1).
Regarding claim 10, Barde discloses all limitations as discussed in claim 1.	Barde does not clearly disclose an input circuit configured to receive data to be processed and transmit the data received to the at least one function circuit; and an output circuit configured to output the data from the at least one function circuit. 		Trunta discloses a satellite that can receive commands to be processed and subsequently communicating results (Paragraphs 0026-0031).	Trunta’s satellite that can receive commands to be processed and subsequent communication of results would have been recognized by one of ordinary skill in the art to be applicable to the satellites with smoothed current and power delivery of Barde and the results would have been predictable in a satellite with smoothed current and power delivery that can receive commands to be processed and subsequently communicating results. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claim 3, 6-9, 11, 12, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not clearly disclose the data processing device according to claim 2, wherein the control circuit comprises: a decoding control word generating circuit configured to generate a control word based on the switching mode of the function circuit corresponding to the current smoothing circuit; and a decoding circuit configured to generate the driving signal based on the control word.
Regarding claim 6, the prior art does not clearly disclose the data processing device according to claim 5, wherein N is 16.
Regarding claim 7, the prior art does not clearly disclose the data processing device according to claim [[2]] 4, wherein the flip-flops in the redundant circuit are divided into M groups, and the driving signal comprises M sub-driving signals, and each of the M sub-driving signals is configured to drive a corresponding group of the M groups of flip-flops, where M is an integer greater than 1.
Regarding claim 11, the prior art does not clearly disclose the data processing device according to claim 10, wherein: the data processing device is an image data processing device; the input circuit comprises: a first resolution data input circuit configured to receive image data of a first resolution, and a second resolution data input circuit, configured to receive image data of a second resolution, wherein the first resolution is smaller than the second resolution; the at least one function circuit comprises: a conversion circuit configured to convert the image data of the first 
Regarding claim 15, the prior art does not clearly disclose the method according to claim 14, wherein: the current smoothing circuit comprises a control circuit and a redundant circuit, and smoothing the current change of the programmable logic device caused when the function circuit is switched between on and off comprises: in response to that the to-be-switched function circuit is to be switched from on to off, switching on the redundant circuit while the to-be-switched function circuit is switched off, to make a ratio of an absolute value of a difference between a maximum power of the redundant circuit and a power of the to-be-switched function circuit to the power of the to-be-switched function circuit to be within a threshold range, and then gradually reducing the power of the redundant circuit within a predetermined time; and in response to that the to-be-switched function circuit is to be switched from off to on, gradually increasing the power of the redundant circuit within the predetermined time before the to-be-switched function circuit is switched on, to make the ratio of the absolute value of the difference between the power of the redundant circuit and the power of the to-be-switched function circuit to the power of the to-be-switched function circuit to be within the threshold 
Regarding claim 17, the prior art does not clearly disclose a method for setting the current smoothing circuit in the data processing device according to claim 1, wherein: the current smoothing circuit comprises a redundant circuit, and the method comprises setting the redundant circuit by: determining a power of the function circuit corresponding to the redundant circuit; and determining a number of flip-flops in the redundant circuit and an operating frequency of the redundant circuit by making a ratio of an absolute value of a difference between a maximum power of the redundant circuit and a power of a corresponding function circuit to the power of the corresponding function circuit to be within a threshold range.
Regarding claim 20, similar reasoning as discussed in claim 3 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto (US 6,324,081) discloses a smoothed power switching supply for a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613